Citation Nr: 1522661	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  97-27 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral leg atrophy with circulatory impairment, also claimed as peripheral vascular disease (PVD), to include as secondary to service-connected lymphangitis and/or hammertoes. 

2.  Entitlement to service connection for bone marrow damage, claimed as caused by radiation exposure.

3.  Entitlement to service connection for a low blood cell count, joint aches, and 
dizziness, claimed as caused by radiation exposure.

4.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to an effective date earlier than April 6, 2012, for grants of service connection for radiculopathy of the right leg and radiculopathy of the left leg.  


6.  Entitlement to an effective date earlier than April 6, 2012, for the award of a total disability rating based upon individual unemployability.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to August 1958 with subsequent Reserve service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple RO decisions.  

The claim for service connection for PVD was denied by the Board in October 2008.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In October 2009, the Court approved a joint motion for remand filed by both parties to the case.  The Board then remanded the matter for further evidentiary development in May 2011.
 

After the case was returned to the Board, the Board supplemented the record with an informed medical opinion from a VA physician who is an expert in vascular diseases.  The Veteran and his attorney were provided with a copy of this opinion in November 2014, and his attorney has provided further written argument in response.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, entitlement to an effective date earlier than April 6, 2012, for grants of service connection for radiculopathy of the right leg and radiculopathy of the left leg, and entitlement to an effective date earlier than April 6, 2012, for the award of a total disability rating based upon individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

In correspondence of August 2014, the Veteran's attorney asserted a claim of entitlement to an effective date prior to September 21, 2009, for the 40 percent disability rating assigned to the Veteran's degenerative disc disease.  The 40 percent rating was granted retroactive to 1970, with a 20 percent rating as of 2005, in a 2008 Board decision.  That Board decision, and hence that effective date, is final as to that issue.  Similarly, in a January 2015 statement, the Veteran himself requests an earlier effective date for the grant of service connection for pes planus.  Service connection for pes planus was implemented by the RO in August 2006, with a 10 percent disability rating effective in July 1989.  The RO has not responded to either of these assertions yet.  However, the Board reminds all parties that the case of Rudd v. Nicholson, 20 Vet. App. 296 (2006), precludes a challenge to the effective date after the decision assigning that effective date becomes final.  If a claimant wishes to obtain an effective date earlier than that assigned in a RO decision, the claimant must file a timely appeal as to that decision.  Otherwise, the decision becomes final and the only basis for challenging the effective date is a motion to revise the decision based on clear and unmistakable error (CUE).  The Rudd Court also held that there can be no freestanding claim for an earlier effective date and that it was error to entertain such a claim.  As such, any freestanding claim for an earlier effective date for a higher disability rating or for a grant of service connection is precluded by law.  Also see Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed.Cir.2005) ( "[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").

In January 2015, the Veteran appears to be requesting to reopen a prior denial of service connection for epidermophytosis.  In a separate January 2015 statement, the Veteran requests a higher disability rating for his service-connected hammertoe disability.  These matters are REFERRED to the RO for appropriate action.

In August 2011 correspondence, the Veteran raised claims of clear and unmistakable error 


FINDINGS OF FACT

1.  Neither bilateral leg atrophy nor PVD were present during service or for many years after service.  

2.  Neither bilateral leg atrophy nor PVD were proximately caused or aggravated by any service connected disability.  

3.  The Veteran does not have a radiation-presumptive disease or a radiogenic disease.

4.  Bone marrow damage, low blood cell count, joint aches, and dizziness are not shown to have been caused by or aggravated by radiation exposure during service.  



CONCLUSIONS OF LAW

1.  Neither bilateral leg atrophy nor PVD were incurred in service, nor are proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Bone marrow damage, low blood cell count, joint aches, and dizziness may not be presumed to have been caused by exposure to ionizing radiation, nor are they otherwise shown to have been caused by exposure to ionizing radiation.  38 USCA §1110, 1131, 1112, 5107 (West 2014); 38 C F R §§ 3.303, 3.307, 3.309, 3.311 (2014); Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran with regard to his PVD claim was satisfied prior to the initial RO decision.  Furthermore, this claim has been the subject of a Court remand based upon a joint motion filed by the parties to the case.  Neither party nor the Court itself had identified any failure in the VA's duty to notify the Veteran with regard to this issue.  With regard to the radiation claims, the duty to notify was satisfied by letter of June 2004 to the Veteran that informed him of his own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Subsequent letters provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, Social Security records, several RO hearing transcripts, VA examination reports, and the VHA medical opinion.  The examinations provided to the Veteran are adequate for the purposes of deciding the claim on appeal as the VA examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran to the extent possible, and provided an adequate discussion of relevant symptomatology.  

The Veteran's attorney argues the 2011 VA examination/opinion was inadequate as it failed to comply with the Board's remand instructions.  The opinion is adequate and uncontroverted as to the theory it addresses - the in-service leg cramps.  Since the opinion did not adequately address the theory of secondary service connection, the Board sought a VA opinion.  Therefore, there has been compliance with the remand, by the totality of the medical evidence.  As to the arguments concerning the adequacy of the 2014 medical opinion, that is discussed in more detail below.

The Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims decided herein and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).


Analysis

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Disability which is proximately due to or the result of a service-connected disease or injury also shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310.

The United States Court of Veterans Appeals (Court) has held that pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310, when aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

	PVD

The Veteran contends that his PVD is caused either by his service-connected lymphangitis and the leg cramps which he experienced in service, or as secondary to service-connected hammertoes.  As noted above, this matter was remanded by the Court in October 2009, and by the Board in May 2011.  The Board also supplemented the record with an informed medical opinion from a VA physician.  

Following a clinical examination of the Veteran and a review of the claims file, in July 2011, a VA physician noted that the Veteran did not have atrophy affecting either leg.  Circumferential measurements of both legs from forefeet to mid-thigh were normal and symmetrical.  The reflex examination was normal in both legs.  The motor examination was also normal, with normal muscle tone.  The sensory examination was normal as well, with the exception of decreased sense of light touch in the right foot.  The Veteran displayed antalgic gait requiring a cane.  The physician emphasized that the leg cramps noted in service had resolved without sequelae.  Based upon these observations in conjunction with his medical expertise, he opined that any current circulatory impairment and/or PVD, is not likely related to, caused by, or aggravated by the leg cramps in service.

A September 2012 addendum by the same examiner included the opinion that the Veteran's PVD was not caused by or aggravated by the Veteran's service-connected hammertoes.  

As noted above, in October 2014 the Board supplemented the record with an informed medical opinion by a VA physician who is an expert in vascular surgery.  The physician noted the long history and the severity of the Veteran's hammertoes.  The physician stated unequivocally that as a general matter there is no relationship between hammertoe or foot lesions/deformities and PVD.  The hammertoe condition does not and cannot affect the inside of blood vessels, and does not affect anything going on above the level of the ankle.  While hammertoes can affect balance, walking, and cause pain and other symptoms, PVD is unrelated.  The physician noted that the same factors that cause atherosclerosis also cause PVD, to include any factors that can affect the blood vessel lining, or endothelium, such as elevated lipids, hypertension, diabetes, smoking and some genetic conditions.  The physician speculated that perhaps the Veteran's PVD resulted from "diabetes, getting older, eating a typical diet, and perhaps a family pre-disposition."  The physician appears to have been incorrect in his supposition that the Veteran has diabetes; however, this incorrect supposition does not alter or affect the medical explanation that as a medical and scientific matter hammertoes cannot cause PVD.  

To the extent that the Veteran is claiming service connection for bilateral leg atrophy, the medical evidence is uncontroverted that he does not have atrophy affecting his legs.  What he does have without doubt, is PVD, and this is properly the focus of this decision.  

In written argument of February 2015, the Veteran's attorney argues that the October 2014 VA medical opinion is inadequate because the physician did not review enough of the Veteran's records to establish the extent of the Veteran's PVD.  This argument fails, however, because the extent of the PVD is irrelevant to the question of whether service connection is warranted.  That he has PVD is well established in the record.  The question at issue here is whether PVD is related to service in any way.  The attorney also argues that because the VA physician reported the Veteran's age incorrectly (59 instead of 79 years of age), the opinion is invalid.  She fails to establish, again, however, how a mistake regarding the Veteran's age is relevant to the question of the etiology of the Veteran's PVD.  The Board is inclined to view the mis-statement of the Veteran's age as merely a typo, and absent a showing as to how the incorrect age could cause a different outcome in the medical opinion, we find this objection irrelevant to the matter at hand.  

The attorney also argues that the physician's opinion is invalid because he identified diabetes as a possible cause of the Veteran's PVD.  She points out that the Veteran does not have diabetes, and the physician may have failed to identify the true cause of the Veteran's PVD due to misplaced reliance upon the diabetes theory.  Careful reading of the October 2014 opinion, however, yields the conclusion that the physician did not in fact, attribute the Veteran's particular PVD to diabetes.  Rather, the physician listed multiple etiologies which are medically linked to PVD generally, to include at least two etiologies which are shown in the Veteran's medical records:  hypertension, and a smoking history.  The main point which is established in the October 2014 opinion is that hammertoes do not cause PVD as a medical principle.  Although the physician appears to have been incorrect in his supposition that the Veteran has diabetes; this incorrect supposition does not alter or affect the medical explanation that as a medical and scientific matter hammertoes cannot cause PVD, and with particularity, that the Veteran's hammertoes did not cause or aggravate his PVD.  The Board holds that the October 2014 opinion is sufficient to establish this medical fact for the record.  

The evidence is clear that the Veteran did not have PVD in service or for many years after service.  The Veteran's own contentions are that PVD is secondary to his hammertoes or secondary to either leg cramps or lymphangitis which were present during service.  The various medical opinions of record establish that the Veteran's PVD did not result from altered gait due to hammertoes, did not result from leg cramps during service or lymphangitis during service, and did not result from the hammertoes themselves.  None of these factors are shown to have contributed to or aggravated his PVD in any way either.  In short, the preponderance of the evidence is against the claim for entitlement to service connection for PVD and the appeal must be denied.

	Radiation claims

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by several different methods.  Davis v Brown, 10 Vet App 209, 211 (1997); Rucker v Brown, 10 Vet App 67, 71 (1997).  First, there are certain types of cancer that are presumptively service connected, specific to radiation-exposed Veterans.  38 USCA § 1112(c); 38 C F R § 3 309(d).  Diseases presumptively service connected for radiation-exposed Veterans are listed under 38 C F R § 3.309(d)(2).  Second, when a "radiogenic disease" first becomes manifest after service, and it is contended that the disease resulted from exposure to ionizing radiation during service, various development procedures must be undertaken in order to establish whether or not the disease developed as a result of exposure to ionizing radiation.  38 C F R § 3.311(a)(1).  A radiogenic disease is defined at 38 C FR § 3.311(b)(2).  Third, even if the claimed disability is not listed as a presumptive disease under 38 C F R § 3.309(d) or as a radiogenic disease under 38 C F R § 3.311, service connection must still be considered on a direct basis under 38 C F R § 3.303(d) in order to determine whether the disease diagnosed after discharge was incurred during active service.  Combee v Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran contends he was exposed to ionizing radiation during the course of his duties as a medical service specialist in service, when he assisted patients who were being X-rayed for medical purposes.  His service medical records contain a DD Form 1141, Record of Exposure to Ionizing Radiation, which reflects an initial calibration in August 1956 showing "5r," and a second entry dated in July 1957 showing "10R."  In a February 2006 VA statement, he indicated that he remained in the X-ray area assisting and comforting patients throughout the complete X-ray procedure, which sometimes lasted five to ten minutes or as long as it took to place the patient back on the gurney for transport out of the radiology room.  In another statement he asserted that he sometimes supported the patients in whatever position the radiologist desired during the filming process.  

In 2008, the VA provided this information to the Chief of United States Air Force Radiation Program Operations.  In December 2008, that official provided the following explanation as to the significance of the Veteran's DD Form 1141:  

In response to your request, we queried the occupational radiation exposure monitoring records in the USAF Master Radiation Registry (MRER) for this Veteran.  We found no external or internal exposure data on this individual.  

The MRER is the single repository for occupational radiation exposure monitoring for all Air Force personnel.  Even though our records date back to 1947, there appears to have been cases where early records, especially DD Form 1141, were maintained in the individual's military medical record or by the local unit and were not forwarded for inclusion in the central repository.

Your inquiry included DT-60 dosimeter readings on the DD Form 1141.  The DT-60 badge was commonly distributed to Air Force personnel working in nuclear capable organizations for medical readiness purposes in the event of a nuclear attack.  These dosimeters used radio-photoluminescent glass to measure radiation dose.  The dosimeter was read periodically to re-baseline the dosimeter since the device could not be "zeroed."  The readings indicate a "baseline" or initial calibration" reading, as individual dosimeters had varying baseline response from the manufacturer.  The Air Force Safety Center is unaware of any event where these devices were used to establish radiation exposure for individuals.  The dosimeter had a very high detection threshold, about 10 Roentgen, and subsequently was not used to monitor occupational exposures. 

Based upon this explanation, the Board determines that the Veteran's DT-60 badge reflects, at most, exposure to five R's during his service, as the 1956 baseline reading of his badge appears to have been five.  However, it is also important to note the explanation that this particular type of badge was NOT used to monitor occupational exposures, as its purpose was rather to confirm exposure to large releases of radiation in the case of a nuclear attack.  Furthermore, the Air Force's MRER contained no information pertaining to radiation exposure from medical radiology during the course of the Veteran's service duties.  The information recorded on the DD Form 1141 thus does not appear to represent an accurate accounting of the radiation, if any, to which he was exposure during the course of his job duties in service.  

The Board next observes that none of the disabilities claimed by the Veteran, bone marrow damage, a low blood cell count, joint aches, and dizziness; are considered either to be presumed under law to have been caused by radiation exposure, or to be radiogenic diseases under the provisions of either 38 C.F.R. § 3.309 or § 3.311.  The radiation-presumptive diseases and the radiogenic diseases are all essentially cancers or one kind or another.  Although leukemia and bone cancer are both included on these lists, the Veteran is fortunate to have no diagnoses or symptoms indicative of either leukemia or bone cancer.  

The claim must then be considered under the provisions of Combee to determine whether the disease diagnosed after discharge was incurred during active service.  

According to the 1958 report of the Veteran's discharge examination, he had swollen joints and lymphatic disease in 1957, but with no complications or sequelae.  

The report of an Air Force Reserve re-enlistment examination dated in August 1962 reflects that the Veteran had numerous somatic complaints.  These included mild vertigo during episodes of hay fever, and during periods of fatigue, which were treated medically in 1956, but were mild at present, with no complications or sequelae.  He was depressed due to domestic difficulties in 1955 and 1957, but had since solved those problems for relief of the depression, with no complications or sequelae.  He also had mild bouts of sleepwalking while in service "due to tension and pressure of military life," but asymptomatic since then with no complications or sequelae.  The report of a 1964 hospital work up for symptoms including aches and pains and dizziness, yielded diagnoses of arthralgia of questionable etiology, anxiety reaction, and passive-aggressive personality.  A June 1965 VA examination reflects the Veteran's concerns about enlarged glands in his groin.  Clinical examination revealed "a few shotty glands which are not particularly tender at this time and are not larger than one would normally encounter in this region."  There was no draining, enlargement of the thighs or calves, no edema, and range of joint motion from ankles to hips was normal.  The diagnosis was "history of lymphangitis and lymphadenitis of the right thigh and groin."  

Following the 1962 Reserve clinical examination, and again in 1968, he was deemed qualified for enlistment and retention in the Air Force Reserve.  In September 1969, he was deemed qualified for worldwide general military duty.  On all of these Reserve records, the Veteran described himself as being in excellent health.  He also reported that his civilian job was with the post office.

The Veteran was treated for an episode of cellulitis in his legs in 1988 after he fell down stairs and scraped the tibial areas on both legs.

As noted above, multiple medical records in the file reflect the Veteran's status as a 40+ pack year smoker, although it appears that he fortunately managed to quit at some point in the 1990s.  

In 2001, the Veteran reported feeling lightheaded and dizzy.  He underwent a thorough workup, with no etiology identified, although he was advised to stop taking one of his blood pressure medications.

During an August 2003 VA examination, the Veteran reported a history of having had mumps in childhood.

An April 2004 VA record reflects the Veteran saw the chief of the VA's radiation oncology service.  According to the report of the visit, he was "very upset and not happy with what happened in his past for 50+ years."  He believed radiation exposure in service was causing his multiple health problems.  The chief reviewed his radiation exposure record and concluded that in her opinion, there was no evidence of over-exposure to radiation in his job when he was on active duty, which could cause the problems he was claiming to include his lymphatic disorder, foot problems, low sperm count, low white blood cell count, skin rashes, etc.  

In July 2004, the Veteran requested a VA hematology consultation because he was concerned his blood cells were abnormal due to mutation from the radiation he was exposed to in service.  Upon examination, there was no thyromegaly or lymph node enlargement.  The physician took a complete history, and performed blood tests, which were interpreted as normal.  He concluded that the Veteran had no hematologic issues at that point, but that he had "undoubtedly been exposed to more radiation than he should have been" and that the radiation had likely had an effect upon his testes. 

In September 2004, the Veteran obtained a semen analysis.  The test results were deemed to be abnormal.  The interpreting physician explained that the abnormal sperm motility, morphology, and vitality results can be seen with radiation exposure, but these changes are also seen in individuals without such exposure.  The physician concluded that he could not definitively identify the etiology of his abnormal semen results, but that he could not rule out radiation as the etiology.

The veteran underwent a left femoral-popliteal bypass with a saphenous vein graft in December 2004.  Following recovery from this surgery, he reported an improvement in claudication and symptoms of PVD.  He asked his VA physicians whether radiation in service may have put him at risk for PVD, and in August 2005 his physicians reassured him that there was no link between radiation exposure and PVD.  

In 2011, the Veteran underwent a hematology and oncology work-up at the VA which revealed myelodysplastic syndrome.  His initial work-up for leucopenia and anemia was normal.  A bone marrow biopsy showed megaloblastic red cells and psuedopelger Huet cells which suggested dysplasia at least in one and possibly in two cell lines.  The physician explained that "Myelodysplastic syndrome has different etiologies including exposure to cytotoxic chemotherapy in the past, exposure to ionizing radiation, benzene exposure and idiopathic in many patients.  Also, the incidence of [myelodysplastic syndrome] increases with age.  In this patient who says he has had previous excessive radiation exposure, it could have contributed to the myelodysplastic changes seen on the bone marrow biopsy but it will be impossible to say if it did with 100% certainty."

These medical statements are too speculative and are therefore not sufficient to justify a finding that the Veteran's myelodysplastic syndrome, or indeed PVD, or any other disability, is related to in-service radiation exposure, as they indicate a mere possibility rather than any probability.  See Bostain v. West, 11 Vet. App. 124, 127- 28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of 'may' also implies 'may or may not' and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as 'could have been' is not probative). Therefore, these statements do not provide an etiological link between the Veteran's in-service radiation exposure and any current disability.  

In a December 2012 letter which reads more like a legal argument than a medical interpretation, a VA dermatologist apparently endorsed several statements crafted by the Veteran's attorney.  The physician attributes the Veteran's in-service complaints of feeling cold and of hunger, inability to sleep, lymphadenopathy, inflamed lymph nodes, internal and external infections to radiation exposure.  The physician stated that during the Veteran's period of service, "he was over-exposed to lionizing (sic) Radiation (10+ Rads) which resulted in multiple hospitalizations and unending medical care for SC illnesses consistent with radiation sickness.  Two well known SC consequences of ionized radiation exposure continued after discharge.  The first, sterility, was identified on a routine New York pre-marital blood & semen examination, (...adopted and raised successful children).  The second myelodysplastic leukemia/anemia, of bone marrow origin, is an advanced stage of ionized radiation exposure."  

The Board accords less probative weight to this opinion for several reasons.  First, he pays most of his attention to the question of the Veteran's infertility, which is not at issue here.  Even in the case of the infertility, he completely ignores the Veteran's history of having had mumps as a child, which should at least be addressed in any medical opinion about male infertility which purports to be comprehensive and authoritative.  His analysis of the Veteran's myelodysplastic syndrome is similarly facile and non-thorough.  Although the medical evidence only reflects a diagnosis of myelodysplastic syndrome, the physician characterizes the Veteran's problem as "myelodysplastic leukemia/anemia, of bone marrow origin, ... an advanced stage of ionized radiation exposure."  It is important to emphasize that this leap in logic is not supported by the facts at all.  The Veteran has never been diagnosed with leukemia of any kind, and the only anemia shown upon testing was described as mild in nature.  Furthermore, the Veteran's treating physicians were unable to attribute the Veteran's myelodysplastic syndrome to radiation exposure.  As set forth above, his physicians were willing only to state that radiation is one of several possible causes of myelodysplastic syndrome, but were not willing to attribute the Veteran's myelodysplastic syndrome to radiation exposure.  

Finally, the 2012 opinion was authored by a doctor who clearly specializes in skin diseases, as he identifies his titles as Director of Dermatology Research and Assistant Professor of Dermatology at a medical school.  There is no showing that he has the expertise to competently opine as to whether any changes in the bone marrow or blood cell counts are attributable to radiation exposure.  Rather, the VA specialists (hematology and oncology) who evaluated these issues were unable to opine that these conditions were caused by in-service radiation exposure.  

With regard to the claims for bone marrow damage and a low blood cell count, the Veteran is essentially seeking service connection for laboratory results, as no disability is shown at this point in time.  Abnormal laboratory results are not disabilities for purposes of VA compensation.  See 61 Fed.Reg. 20,445 (1996).  Absent a disability related to myelodysplastic syndrome or a low blood cell count, a claim for service connection is invalid.  Brammer.  In this regard, it is important to observe that although he is being followed on account of the 2011 abnormal bone marrow biopsy results, fortunately, no disability or disease related to these findings has been identified.  

With regard to the Veteran's assertion that joint aches are caused by radiation exposure, there is simply no support whatsoever in the record for this assertion.  That he has some degenerative joint disease is conceded; however there is no indication that radiation caused degenerative joint disease or any other type of joint ache.  

In summary, the preponderance of the evidence is against the Veteran's claims for service connection for bone marrow damage, a low blood cell count, and joint aches, all claimed as caused by radiation exposure.  The Veteran has not demonstrated an approximate balance of the evidence, and the appeal must be denied.  

Although the Veteran's medical records contain occasional complaints of dizziness, related to his blood pressure medication, or to stress, there is no diagnosis of vertigo or other disease with a symptom of dizziness.  It thus does not appear that he has a chronic disability involving dizziness, as the term used in the context of service connection.  Absent proof of a present disability there can be no valid claim, and the appeal must be denied.  Brammer.

 
ORDER

Service connection for bilateral leg atrophy with circulatory impairment, also claimed as PVD, to include as secondary to service-connected hammertoes is denied.

Service connection for bone marrow damage is denied.

Service connection for a low blood cell count, joint aches, and dizziness is denied.



	(CONTINUED ON NEXT PAGE)

REMAND

In an August 2013 decision, the RO denied a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, granted service connection for radiculopathy of both legs, effective April 6, 2012, and granted a total disability rating based upon individual unemployability.  The Veteran's attorney filed a notice of disagreement as to the lumbar spine rating, and the effective dates of the three grants in August 2014.  This August 2014 statement constitutes a notice of disagreement with the August 2013 decision, because it was filed within the requisite time period and it indicates dissatisfaction and a desire to contest the denial.  38 C.F.R. §§ 20.201, 20.302.  The RO has not yet issued a statement of the case, however.

After a notice of disagreement has been filed in any claim, the RO is required to issue a statement of the case containing a summary of the evidence, the applicable laws and regulations, and an explanation as to the decision previously reached, unless the Veteran has withdrawn the notice of disagreement.  38 C.F.R. §§ 19.26, 19.29.  Technically, when there has been an initial RO adjudication of a claim and a notice of disagreement has been filed as to its denial, thereby initiating the appellate process, a remand is required for procedural reasons.  Manlincon v. West, 12 Vet. App. 238 (1999).

Thus, the Board accepts limited jurisdiction over this issue, for the sole purpose of remanding to order issuance of a statement of the case along with information about the process for perfecting an appeal as to this claim, if the Veteran so desires.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should furnish the Veteran with a Statement of the Case pertaining to the issues of entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine, entitlement to an effective date earlier than April 6, 2012, for grants of service connection for radiculopathy of the right leg and radiculopathy of the left leg, and entitlement to an effective date earlier than April 6, 2012, for the award of a total disability rating based upon individual unemployability.  This claim will not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


